
	
		II
		111th CONGRESS
		1st Session
		S. 967
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2009
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy and Conservation Act to create
		  a petroleum product reserve, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strategic Petroleum Reserve
			 Modernization Act of 2009.
		2.Petroleum product
			 reserve
			(a)Strategic
			 petroleum reserveSection 154(a) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6234(a)) is amended by striking 1 billion
			 barrels of petroleum products and inserting 1,000,000,000
			 barrels of petroleum products (including at least 30,000,000 barrels of refined
			 petroleum products).
			(b)PlanTitle
			 I of the Energy Policy and Conservation Act is amended by inserting after
			 section 154 (42 U.S.C. 6234) the following:
				
					155.PlanNot later than 180 days after the date of
				enactment of this section, the Secretary shall submit to the President and, if
				the President approves, to Congress, a plan to include refined petroleum
				products in the Strategic Petroleum Reserve, including a description of—
						(1)the disposition
				of refined petroleum products that shall be stored in the Reserve, which shall
				be selected—
							(A)to alleviate
				shortages that might be expected to result from hurricanes, earthquakes, or
				other acts of nature; and
							(B)to minimize the
				number of different kinds of refined petroleum products that shall be
				stored;
							(2)the method of
				acquisition of refined petroleum products for storage in the Reserve, which
				shall—
							(A)be intended to
				minimize both the cost and market disruption associated with the acquisition;
				and
							(B)include—
								(i)an analysis of
				the option of exchanging crude oil from the Reserve for refined petroleum
				products; and
								(ii)the anticipated
				time requirement for building the inventory of refined petroleum
				products;
								(3)storage facility
				options for the storage of refined petroleum products, including the
				anticipated location of existing or new facilities;
						(4)the estimated
				costs of establishment, maintenance, and operation of the refined petroleum
				product component of the Reserve;
						(5)efforts the
				Department will take to ensure that distributors and importers are not
				discouraged from maintaining and increasing supplies of refined petroleum
				products; and
						(6)actions that will
				be taken to ensure quality of refined petroleum products in the Reserve,
				including the rotation of products
				stored.
						.
			(c)Drawdown and
			 saleSection 161 of the Energy Policy and Conservation Act (42
			 U.S.C. 6241) is amended—
				(1)by striking
			 subsection (d) and inserting the following:
					
						(d)Limitation on
				drawdown and sale
							(1)In
				generalThe drawdown and sale of petroleum products from the
				Strategic Petroleum Reserve may not be made unless the Secretary determines
				that—
								(A)the drawdown and
				sale are required by—
									(i)a
				severe energy market supply interruption; or
									(ii)obligations of
				the United States under the international energy program; or
									(B)in the case of
				the refined petroleum product component of the Reserve, a sale of refined
				petroleum products will mitigate the impacts of weather-related events or other
				acts of nature that have resulted in a severe energy market disruption.
								(2)Severe energy
				market disruptionFor purpose of this subsection, a severe energy
				market supply disruption shall be considered to exist if the Secretary
				determines that—
								(A)an emergency
				situation exists and there is a disruption in global oil markets of significant
				scope and duration;
								(B)a severe increase
				in the price of petroleum products has resulted, or is likely to result, from
				the emergency situation; and
								(C)the price
				increase is likely to cause a major adverse impact on the national
				economy.
								;
				and
				(2)in subsections
			 (h)(1) and (i), by striking President each place it appears and
			 inserting Secretary.
				
